Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida Reg. No. 60453 on 14 January 2021.

The application has been amended as follows: 

The title is amended, SEMICONDUCTOR DEVICE, SEMICONDUCTOR SYSTEMS AND TEST-CONTROL METHODS FOR EXECUTING FAULT INJECTION TEST ON A PLURALITY OF FAILURE DETECTION MECHANISM

Claim 1 is amended, "A semiconductor device comprising:
a plurality of hierarchical modules; and
an error control module configured to perform control regarding an error in the plurality of hierarchical modules; 
each of the hierarchical modules having at least one failure detection mechanism configured to detect a failure of each of the hierarchical modules,
wherein the error control module comprising:

at least one error injection function configured to output an error signal to perform a fault injection test [[to]] on the status register,
wherein the error signal output from the at least one error injection function is output to the failure detection mechanism of each of the hierarchical modules via the status register."

Claim 4 is amended, "The semiconductor device according to claim 1, wherein [[a plurality of ]]an error injection function is provided corresponding to the at least one failure detection mechanism of each of the hierarchical modules, and error signals outputted from the error injection function are inputted to the failure detection mechanisms of each of the hierarchical modules independently each other."

Claim 10 is amended, "The semiconductor device according to claim 1,
	wherein one of the plurality of hierarchical modules has a plurality of processors,
	wherein [[a plurality of ]]the at least one failure detection mechanism [[mechanisms ]]is provided for each of the plurality of processors, and
	wherein when at least one first processor of the plurality of processors is performing a normal operation, the error control module performs a fault injection test for the failure detection mechanism corresponding to a second processor other than the first processor of the plurality of processors."

Claim 12 is amended, "A test method of a semiconductor device comprising:
	outputting an error signal for performing a fault injection test [[to]] on a status register configured to record data indicative of a status of a failure of each hierarchical module of a plurality of hierarchical modules divided and hierarchized by function, and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Referring to claims 1-11, the prior art does not teach or fairly suggest the error signal output from the at least one error injection function is output to the failure detection mechanism of each of the hierarchical modules via the status register, in the scope and context of claim 1.	Referring to claims 12-16, the prior art does not teach or fairly suggest outputting the error signal via the status register to at least one fault detection mechanism configured to detect a failure of a function of a component configuring each of the hierarchical modules, in the scope and context of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070174679 see abstract
US 20110161747 see abstract, figure 1
US 4835459 see abstract
US 4875209 see summary paragraph 2
US 5058112 see abstract
US 5617429 see abstract
US 20080222457 see abstract
US 20090228748 see abstract
US 20090249148 see abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/               Primary Examiner, Art Unit 2114